DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of minor grammar errors such as: 
-Line 10: please add “and” after the comma
-Line 14: please change “, and” to a period
-Line 15: please capitalize “a” to read “A control unit”
-Line 15: please change “the valve” to “the valve is”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-4, 6-13, and 15 are objected to because of the following informalities:  
-Claim 1, line 1: please change “the administration” to “administration”
-Claim 1, line 7: please change “the compression” to “compression”
-Claim 1, line 12: please change “the flow” to “a flow”
-Claim 1, line 16: please change “the operation” to “operation”
-Claim 1, line 17, please change “said liquid or drug or nutrient” to “said liquid, drug, or nutrient”
-Claim 2, line 3: please change “the flow” to “a flow”
-Claim 2, line 5: please change “the operation” to “operation”
-Claim 3, line 6: please change “its shape and/or dimensions” to “a shape and/or dimensions of said valve element”
-Claim 4, line 2: please change “a shape memory material” to “the shape memory material”
-Claim 4, line 3: please change “the variations of shape and/or size” to “variations of a shape and/or a size”
-Claim 4, line 3: please delete “itself”
-Claim 4, line 5: please change “the activation” to “an activation”
-Claim 6, lines 3-4: please change “the flow rate” to “a flow rate”
-Claim 6, line 4: please change “said liquid or drug or nutrient” to “said liquid, drug, or nutrient”
-Claim 7, lines 3-4: please change “the flow rate” to “a flow rate”
-Claim 8, line 3: please change “the temperature” to “a temperature”
-Claim 8, line 3: please change “said liquid or drug or nutrient” to “said liquid, drug, or nutrient”
-Claim 9, line 4: please change “the pressure” to “a pressure”
-Claim 9, line 4: please change “said liquid or drug or nutrient” to “said liquid, drug, or nutrient”
-Claim 10, line 4: please change “the pressure” to “a pressure”
-Claim 11, line 3: please change “containing internally” to “internally containing”
-Claim 12, line 2: please change “containing internally” to “internally containing”
-Claim 12, line 3: please change “generation” to “generating”
-Claim 12, line 3: please change “are” to “is”
-Claim 13, line 2: please change “generation” to “generating”
-Claim 13, line 2: please change “comprise” to “comprises”
-Claim 15, lines 3-4: please change “the gastroenteric apparatus” to “a gastroenteric apparatus”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a second flow sensor”.  This implies that there is also a first flow sensor.  However, there is not a first flow sensor previously recited in claims 1-2 or 7.  It is unclear whether claim 7 intends to introduce “a flow sensor” or whether claim 7 should instead depend from claim 6 (in which case, claim 6 should then depend from claim 2 due to the recitation of the second proportional valve in claim 7).  For examination purposes, the Examiner interprets that claim 7 intends to introduce “a flow sensor”.
Claim 10 recites “at least one second pressure sensor”.  This implies that there is also a first pressure sensor.  However, there is not a first pressure sensor previously recited in claims 1-2 or 10.  It is unclear whether claim 10 intends to introduce “at least one pressure sensor” or whether claim 10 should instead depend from claim 9 (in which case, claim 9 should then depend from claim 2 due to the recitation of the second proportional valve in claim 10).  For examination purposes, the Examiner interprets that claim 10 intends to introduce “at least one pressure sensor”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-2, 10, and 12 invoke 35 U.S.C. 112(f), specifically for the limitation of “compressed air generating means adapted to introduce air into said expandable air container”.  This limitation is being interpreted in claims 1-2, 10, and 12 to include a compressed air cartridge, an air pump (see Specification page 6 lines 14-17), or their equivalents.  Claims 5 and 13 do not invoke 35 U.S.C. 112(f).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 10-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer et al. (US 2011/0196304 A1).
Regarding claim 1, Kramer discloses a device (see Figs. 1 and 8) for the administration of liquids, drugs, or nutrients to a patient (see par. [0071] & [0085]), the device (see Figs. 1 and 8) comprising a deformable bag (bio-compatible fluid (BCF) container 118) for containing a liquid, a drug, or a nutrient to be administered (see par. [0020], [0071], & [0103]), in fluid communication, through a tube (fluid conduit 122), with a needle, a tube, or a catheter that is configured to be inserted in a patient (see par. [0085]), wherein the device (see Figs. 1 and 8) comprises: 
	an expandable air container (bladder 112) whose expansion generates the compression of said deformable bag (BCF container 118) (see par. [0103]);
	compressed air generating means (pump 822) adapted to introduce air into said expandable air container (bladder 112) (see par. [0111]);
	a first proportional valve (fluid flow control (FFC) unit 864) associated with said tube (fluid conduit 122) and configured to regulate a flow of said liquid, drug, or nutrient from said deformable bag (BCF container 118) generated by said compression of said deformable bag (BCF container 118) due to expansion of said expandable air container (bladder 112) (see par. [0111]); and
	a control unit (central control unit 802) connected to said first proportional valve (FFC unit 864) configured to control the operation of said first proportional valve (FFC unit 864) as a function of parameters of administration of said liquid or drug or nutrient to said patient (see par. [0111]).

	Regarding claim 2, Kramer discloses the device according to claim 1, wherein the device (see Figs. 1 and 8) further comprises a second proportional valve (control valve 826) configured to regulate a flow of air from said compressed air generating means (pump 822) to said expandable air container (bladder 112) (see par. [0111]), said second proportional valve (control valve 826) being connected to said control unit (central control unit 802), said control unit (central control unit 802) being configured to control the operation of the second proportional valve (control valve 826) (see par. [0111]).

	Regarding claim 5, Kramer discloses the device according to claim 1, wherein said compressed air generating means (pump 822) comprises an air pump (see par. [0111]) (note: only one of “a compressed air cartridge associated with a pressure reducer” or “an air pump” are required by the claim since this limitation is written in the alternative).

	Regarding claim 10, Kramer discloses the device according to claim 2, further comprising at least one second pressure sensor (pressure sensing unit 830) placed downstream of said second proportional valve (control valve 826) adapted to detect a pressure of said air flowing from said compressed air generating means (pump 822) to said expandable air container (bladder 112), said at least one second pressure sensor (pressure sensing unit 830) being in data communication with said control unit (central control unit 802) (see par. [0111]).

	Regarding claim 11, Kramer discloses the device according to claim 1, further comprising a rigid container (housing 104) containing internally said deformable bag (BCF container 118) and said expandable air container (bladder 112) (see Figs. 1 and 8, par. [0085]), wherein the expansion of said expandable air container (bladder 112) generates the compression of said deformable bag (BCF container 118) inside said rigid container (housing 104) (see par. [0111], as shown in Fig. 3D, for example).

	Regarding claim 15, Kramer discloses the device according to claim 1, wherein said deformably bag (BCF container 118) contains a nutritional liquid to be administered to said patient through a vein (see par. [0071] & [0085]) (note: only one of “through the gastroenteric apparatus” or “through a vein” are required by the claim since this limitation is written in the alternative).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2011/0196304 A1), as applied to claim 1 above, in view of Wang et al. (US 2009/0221986 A1).
Regarding claim 3, Kramer discloses the device according to claim 1.  However, Kramer fails to state wherein said first proportional valve and/or said second proportional valve comprise a valve element configured to be actuated through an actuator comprising an active element made in a shape memory material and configured to generate a proportional opening and closing movement of said valve element depending on its shape and/or dimensions. 
	Wang teaches a device (see Figs. 3 and 9-11) wherein said first proportional valve (flow valve 300) comprises a valve element (flow control member 318) configured to be actuated through an actuator (actuator 346) comprising an active element made in a shape memory material (see par. [0089]) and configured to generate a proportional opening and closing movement of said valve element (flow control member 318) depending on its shape and or dimensions (see par. [0089]) (note: only one of “said first proportional valve” or “said second proportional valve” are required by the claim to be actuated by a shape memory actuator since this limitation is written in the alternative).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kramer to cause the first proportional valve to be actuated by a shape memory material as taught by Wang in order to automatically control the opening and closing of the valve by applying and removing energy (see Wang par. [0089]-[0090]).

Regarding claim 4, modified Kramer teaches the device according to claim 3 substantially as claimed.  Wang further teaches wherein said active element made of a shape memory material (see Wang par. [0089]) has an electrical resistivity dependent on the variations of shape and/or size of the active element itself, wherein said variations of electrical resistivity can be used for the closed-loop control of the activation of said active element (see Wang par. [0089]-[0090]).

Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2011/0196304 A1), as applied to claims 1-2 above, in view of Schaffer et al. (US 4,684,367 A).
Regarding claim 6, Kramer discloses the device according to claim 1.  However, Kramer fails to state a first flow sensor placed downstream of said first proportional valve and adapted to measure a flow rate of said liquid or drug or nutrient exiting from said first proportional valve, said first flow sensor being in data communication with said control unit.
Schaffer teaches a device (see Figs. 1 and 3) comprising a first flow sensor (flow meter 32) placed downstream of said first proportional valve (valve 28) and adapted to measure a flow rate of said liquid or drug or nutrient exiting from said first proportional valve (valve 28), said first flow sensor (flow meter 32) being in data communication with said control unit (metering and control apparatus 30) (see col. 4 line 67 – col. 5 line 3).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kramer to include a first flow sensor as taught by Schaffer in order to monitor and control the flow rate through the device (see Schaffer col. 4 line 67- col. 5 line 3).

Regarding claim 7, Kramer discloses the device according to claim 2.  However, Kramer fails to state a second flow sensor located downstream of said second proportional valve and adapted to measure the flow rate of said air exiting from said second proportional valve, said second flow sensor being in data communication with said control unit.
Schaffer teaches a device (see Fig. 1) comprising a second flow sensor (pressure gauge 24) located downstream of said second proportional valve (regulator valve 22) and adapted to measure the flow rate of said air exiting from said second proportional valve (regulator valve 22), said second flow sensor (pressure gauge 24) being in data communication with said control unit (metering and control apparatus 30) (see Fig. 5, col. 4 lines 44-57, col. 7 lines 6-14). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kramer to include a second flow sensor as taught by Schaffer in order to maintain the desired gas supply through the device (see Schaffer 4 lines 44-57, col. 7 lines 6-14).

Regarding claim 14, Kramer discloses the device according to claim 1, wherein said deformable bag (BCF container 118) contains an infusion liquid or infusion drug to be administered to said patient intravenously (see par. [0071] & [0085]).  
However, Kramer fails to explicitly state said device comprising a fixing band for fixing said device to a limb of a patient.
	Schaffer teaches a device (see Fig. 6) comprising a fixing band for fixing said device to a limb of a patient (see Fig. 6, col. 3 lines 32-44, col. 4 lines 62-66).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kramer to include a fixing band as taught by Schaffer in order to allow use of the device in an increased number of locations and configurations (see Schaffer col. 3 lines 32-44).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2011/0196304 A1), as applied to claim 1 above, in view of Boyle et al. (US 2017/0000946 A1).
Regarding claim 8, Kramer discloses the device according to claim 1.  However, Kramer fails to state a temperature sensor adapted to detect the temperature of said liquid or drug or nutrient to be administered to said patient, said temperature sensor being in data communication with said control unit.
	Boyle teaches a device (see Figs. 3-4) comprising a temperature sensor (temperature sensor 322) adapted to detect the temperature of said liquid or drug or nutrient to be administered to said patient (see par. [0060]-[0061]), said temperature sensor (temperature sensor 322) being in data communication with said control unit (controller 210) (see Fig. 4, par. [0060]-[0061]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kramer to include a temperature sensor as taught by Boyle in order to measure and control the actual temperature of the liquid being administered (see Boyle par. [0060]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2011/0196304 A1), in the embodiment of Figs. 1 and 8 as applied to claim 1 above, in view of Kramer et al. (US 2011/0196304 A1), in the embodiment of Fig. 10A.
Regarding claim 9, Kramer discloses the device according to claim 1.  However, Kramer, in the embodiment of Figs. 1 and 8, fails to state at least one first pressure sensor placed upstream and/or downstream of said first proportional valve adapted to detect a pressure of said liquid or drug or nutrient to be administered to the patient, said at least one first pressure sensor being in data communication with said control unit.
Kramer, in the embodiment of Fig. 10A, teaches at least one first pressure sensor (pressure transducer P2) placed upstream of said first proportional valve (control valve) adapted to detect the pressure of said liquid or drug or nutrient to be administered to said patient (see Fig. 10A, par. [0126]), said at least one first pressure sensor (pressure transducer P2) being in data communication with said control unit (see par. [0126]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the embodiment of Figs. 1 and 8 of Kramer to include a first pressure sensor as taught by the embodiment of Fig. 10A of Kramer in order to provide an estimation of the flow rate of the liquid being administered using a measured pressure value (see Kramer par. [0122]-[0123] and [0126]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2011/0196304 A1), as applied to claim 11 above, in view of Peterson (US 6,641,562 B1).
Regarding claim 12, Kramer discloses the device according to claim 11, further comprising a rigid casing (pressurization unit 816 is a rigid casing, see for example pressurization unit 226/cover 228 of Fig. 2D) containing internally at least said compressed air generating means (pump 822), said rigid casing (pressurization unit 816) being associable with said rigid container (housing 104) so that said compressed air generating means (pump 822) are in fluid communication with said expandable air container (bladder 112) and that said deformable bag (BCF container 112) is in fluid communication with said first proportional valve (FFC unit 864) (see Fig. 8, par. [0111]).
	However, Kramer fails to explicitly state said rigid casing containing internally said first proportional valve and said control unit.
	Peterson teaches a device (see Figs. 1 and 3b) wherein said rigid casing (body 30) contains internally said first proportional valve (fluid control module (FCM) 14, see Fig. 1) and said control unit (electronic control unit 22, see Fig. 3b).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kramer such that the first proportional valve and the control unit are also contained internally within the rigid casing as taught by Peterson in order to provide a single, structured support system for the device which allows securement of the device to the patient (see Peterson col. 3 lines 26-42).

Regarding claim 13, modified Kramer teaches the device according to claim 12 substantially as claimed.  Kramer further teaches wherein said compressed air generating means (pump 822) comprises a compressed air cartridge (pump 822) housed in said rigid casing (pressurization unit 816), said rigid casing (pressurization unit 816) comprising an openable door (not shown in Fig. 8, see cover 228 of Fig. 2D, for example) adapted to allow access to said compressed air cartridge (pump 822) for replacement thereof (see par. [0096]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783